Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142176                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BRENDA MERKEL and LINCOLN                                                                               Brian K. Zahra,
  EDUCATION ASSOCIATES                                                                                               Justices
  ORGANIZATION, MEA/NEA,
           Plaintiffs/Cross-
           Defendants-Appellants,
  v                                                                SC: 142176
                                                                   COA: 292795
                                                                   Washtenaw CC: 09-000183-CL
  LINCOLN CONSOLIDATED SCHOOLS
  and LINCOLN CONSOLIDATED
  SCHOOLS BOARD OF EDUCATION,
             Defendants/Cross-
             Plaintiffs-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 19, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           d0418                                                              Clerk